Citation Nr: 1223120	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  11-05 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.  

2.  Entitlement to payment of non-service connected VA death pension benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to January 1964.  The Veteran died in July 2005, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from decisions of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin, which denied the benefits sought on appeal.  The appellant appealed those decisions to BVA, and the case was referred to the Board for appellate review.  

The Board observes that the Veteran's claims file was originally under the jurisdiction of the VA Regional Office (RO) in Chicago, Illinois; however, due to the subject matter of the appellant's claims, jurisdiction of the claims file was transferred to the VA Pension Center in Milwaukee, Wisconsin.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To schedule the appellant for a Travel Board hearing.  

On the appellant's July 2011 substantive appeal (VA Form 9), she did not indicate whether she wanted to submit oral testimony in support of her claims at a VA hearing with a member of the Board.  In a June 2012 statement, the appellant asserted, through her representative, that she wished to participate in a Board hearing at the VARO in Chicago, Illinois, (a Travel Board hearing).  See 38 C.F.R. §§ 20.700(a), 20.703, 20.1304 (2011).  

In light of above, a remand in necessary so that the appellant may be provided a Travel Board hearing in accordance with her June 2012 request.  

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO in Chicago, Illinois, should take appropriate steps in order to schedule the appellant for a VA hearing with a member of the Board in accordance with her June 2012 request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


